Case: 11-40029     Document: 00511578151         Page: 1     Date Filed: 08/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 22, 2011
                                     No. 11-40029
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TANYA RENEE HENDERSON,

                                                  Plaintiff-Appellant

v.

JASPER POLICE DEPARTMENT; UP FOSTER, Officer,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:10-CV-151


Before DAVIS, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Tanya Renee Henderson appeals the 28 U.S.C. § 1915(e)(2)(B)(ii) dismissal
for failure to state a claim upon which relief may be granted of her 42 U.S.C.
§ 1983 lawsuit, asserting that the Jasper Police Department and Officer Foster
falsely arrested her in December 2007 and in April 2008 and that her probation
was erroneously revoked in July 2007.               The district court dismissed her
December and July 2007 claims because they were time barred and her April
2008 claim because it was barred by Heck v. Humphrey, 512 U.S. 477 (1994).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40029    Document: 00511578151      Page: 2    Date Filed: 08/22/2011

                                  No. 11-40029

      We review dismissal for failure to state a claim pursuant to
§ 1915(e)(2)(B)(ii) de novo, applying the standard used to review a dismissal
under Federal Rule of Civil Procedure 12(b)(6). Hart v. Hairston, 343 F.3d 762,
763-64 (5th Cir. 2003). “To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to state a claim to relief that
is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (internal
quotation marks and citation omitted).
      As an initial matter, Henderson has not briefed any challenge to the
district court’s reasons for dismissing her suit; she has therefore abandoned her
claims based on the December 2007 and April 2008 false arrests and the July
2007 probation revocation. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Henderson raised for the first time in her objections to the magistrate
judge’s recommendations a claim that a Jasper County investigator and her
attorney threatened her into pleading guilty by informing her that if she did not
plead guilty and agree to probation, she would face two years in prison. We
could decline to address these claims, see Finley v. Johnson, 243 F.3d 215, 219
n.3 (5th Cir. 2001) (28 U.S.C. § 2254 case); however, even if we were to address
the claims, they are meritless. Because Henderson has alleged only that the
Jasper investigator warned her of the sentence that she could receive if she did
not accept the plea bargain providing for probation, she has not established that
her guilty plea was the result of mental coercion overbearing her will. See
Bordenkircher v. Hayes, 434 U.S. 357, 358, 363-65 (1978). Henderson’s similar
claim against her court-appointed attorney is without merit because she has not
shown that he was an official state actor. See Mills v. Criminal Dist. Court No.
3, 837 F.2d 677, 679 (5th Cir. 1988).
      Finally, because Henderson did not raise in the district court a claim that
the Jasper County Sheriff also threatened her to plead guilty, we will not



                                         2
   Case: 11-40029   Document: 00511578151    Page: 3   Date Filed: 08/22/2011

                                No. 11-40029

address the issue here. See Hannah v. United States, 523 F.3d 597, 600 n.1 (5th
Cir. 2008).
      AFFIRMED.




                                      3